Citation Nr: 1430071	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  04-36 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include as due to personal trauma.

2.  Whether the character of the Veteran's service from February 1985 to July 1987, is a bar to VA benefits.


REPRESENTATION

The Veteran is represented by:  Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to June 1977, from September 1981 to September 1984, and from February 1985 to July 1987.

The issue of entitlement to service connection for an acquired psychiatric disability, to include as due to personal trauma, comes before the Board of Veterans' Appeals (Board) from an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  This issue was previously before the Board in March 2008 and May 2010.  On both occasions, this claim was remanded for additional development.  In August 2012, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include as due to personal trauma.  The Veteran appealed the Board's August 2012 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2014 Order, the Court granted a Joint Motion for Remand, vacated the August 2012 Board decision, and remanded the matter to the Board for further development and re-adjudication.

With respect to the issue of whether the character of the Veteran's service from February 1985 to July 1987, is a bar to VA benefits, this issue arises from a March 1997 administrative decision.  As will be discussed below, the RO did not issue a statement of the case after receiving a timely notice of disagreement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2014 Joint Motion for Remand, the parties to the appeal agreed that the Board, in its August 2012 decision, failed to recognize that the Veteran had timely filed a notice of disagreement with respect to an August 2004 rating decision wherein the RO determined that the Veteran was not insane during his period of service from February 1985 to July 1987.  Specifically, the parties to the appeal agreed that the Veteran's October 6, 2004 submission demonstrated his disagreement with the RO's August 2004 rating decision as to his sanity during his third period of active service.  This submission also demonstrated his desire for appellate review of that decision.  Consequently, the parties to the appeal agreed that the Veteran's October 6, 2004 submission constituted a timely notice of disagreement.  The Board erred in August 2012 because it did not remand this issue to the AOJ for issuance of a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

Generally, the question of a veteran's sanity during a period of service is not a valid claim/issue in and of itself.  Instead, a determination as to a veteran's sanity is considered as an aspect of the determination as to the character of that veteran's service during which the alleged insanity occurred.  

With this in mind, the Board observes that the RO issued an administrative decision in March 1997, wherein it determined that the Veteran's character of service for the period of service from February 1985 to July 1987, was dishonorable.  The Veteran received notice of the administrative decision that same month.  The Veteran then timely filed a notice of disagreement.  The RO did not subsequently address the issue in a statement of the case.  In August 2004, the RO issued a rating decision wherein it determined that the Veteran was not insane during his period of service from February 1985 to July 1987.  As determined in January 2014 Joint Motion for Remand by the parties to the appeal, the Veteran timely filed a notice of disagreement with the August 2004 rating decision.  As discussed above, the RO did not then issue a statement of the case.  Based on the above, the Board finds that the claim is properly captioned as whether the character of the Veteran's service from February 1985 to July 1987, is a bar to VA benefits.  It is not a claim to reopen that issue because the March 1997 administrative decision is not final given that the Veteran timely filed a notice of disagreement after the decision was issued.  The Board finds that a remand is required in order for the AOJ re-adjudicate the issue as it is captioned above and, if any benefit remains denied, to issue a statement of the case.  Id.  

Additionally, the parties to the appeal agreed that the determination as to the character of the Veteran's service from February 1985 to July 1987, could potentially affect the disposition of the claim of entitlement to service connection for an acquired psychiatric disability, to include as due to personal trauma, and, thus, the parties found that the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include as due to personal trauma, must be remanded for adjudication contemporaneous to the issue of whether the character of the Veteran's service from February 1985 to July 1987, is a bar to VA benefits.

Finally, the parties to the appeal agreed that the probative value of an undated clinical record must be specifically considered in the adjudication of the Veteran's claims.  This clinical record demonstrated that the Veteran "reported having his first delusional/psychotic experience involving ideation of world conflict destruction in connection with viewing maps during a war game" while in Germany.  This clinical record also indicated that the examiner stated that "there is some indication that [the Veteran] had at least one delusional episode in the early 1980s while in the service."

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must re-adjudicate the issue of whether the character of the Veteran's service from February 1985 to July 1987, is a bar to VA benefits.  In so doing, the AOJ must specifically consider the undated clinical treatment record described in the January 2014 Joint Motion for Remand and in the body of this remand.  The AOJ must also consider whether the Veteran's alleged insanity arose during a previous period of service.  If any benefit remains denied, the AOJ must issue to the Veteran and his attorney a statement of the case and notification of his appellate rights.  See 38 C.F.R. §§ 19.29, 19.30 (2013).  The AOJ must inform the Veteran that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal, it must be certified to the Board for appellate review.

2.  The AOJ must also contemporaneous re-adjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include as due to personal trauma.  In so doing, the AOJ must specifically consider the undated clinical treatment record described in the January 2014 Joint Motion for Remand and in the body of this remand.  If any benefit sought on appeal with respect to this claim is not granted, the AOJ must issue to the Veteran and his attorney a supplemental statement of the case.  After the Veteran has been afforded a reasonably opportunity to respond, the claim of entitlement to service connection for an acquired psychiatric disability, including PTSD, to include as due to personal trauma, must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

